 


110 HR 1796 IH: National Emergency Centers Establishment Act
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1796 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Homeland Security to establish national emergency centers on military installations. 
 
 
1.Short titleThis Act may be cited as the National Emergency Centers Establishment Act. 
2.Establishment of national emergency centers 
(a)In generalIn accordance with the requirements of this Act, the Secretary of Homeland Security shall establish not fewer than 6 national emergency centers on military installations. 
(b)Purpose of national emergency centersThe purpose of a national emergency center shall be to use existing infrastructure— 
(1)to provide temporary housing, medical, and humanitarian assistance to individuals and families dislocated due to an emergency or major disaster; 
(2)to provide centralized locations for the purposes of training and ensuring the coordination of Federal, State, and local first responders; 
(3)to provide centralized locations to improve the coordination of preparedness, response, and recovery efforts of government, private, and not-for-profit entities and faith-based organizations; and 
(4)to meet other appropriate needs, as determined by the Secretary of Homeland Security. 
3.Designation of military installations as national emergency centers 
(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall designate not fewer than 6 military installations as sites for the establishment of national emergency centers. 
(b)Minimum requirementsA site designated as a national emergency center shall be— 
(1)capable of meeting for an extended period of time the housing, health, transportation, education, public works, humanitarian and other transition needs of a large number of individuals affected by an emergency or major disaster; 
(2)environmentally safe and shall not pose a health risk to individuals who may use the center; 
(3)capable of being scaled up or down to accommodate major disaster preparedness and response drills, operations, and procedures;  
(4)capable of housing existing permanent structures necessary to meet training and first responders coordination requirements during nondisaster periods; 
(5)capable of hosting the infrastructure necessary to rapidly adjust to temporary housing, medical, and humanitarian assistance needs; 
(6)required to consist of a complete operations command center, including 2 state-of-the art command and control centers that will comprise a 24/7 operations watch center as follows:
(A)one of the command and control centers shall be in full ready mode; and
(B) the other shall be used daily for training; and 
(7)easily accessible at all times and be able to facilitate handicapped and medical facilities, including during an emergency or major disaster. 
(c)Location of national emergency centersThere shall be established not fewer than one national emergency center in each of the following areas: 
(1)The area consisting of Federal Emergency Management Agency Regions I, II, and III. 
(2)The area consisting of Federal Emergency Management Agency Region IV. 
(3)The area consisting of Federal Emergency Management Agency Regions V and VII. 
(4)The area consisting of Federal Emergency Management Agency Region VI. 
(5)The area consisting of Federal Emergency Management Agency Regions VIII and X.  
(6)The area consisting of Federal Emergency Management Agency Region IX. 
(d)Preference for designation of closed military installationsWherever possible, the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall designate a closed military installation as a site for a national emergency center. If the Secretaries of Homeland Security and Defense jointly determine that there is not a sufficient number of closed military installations that meet the requirements of subsections (b) and (c), the Secretaries shall jointly designate portions of existing military installations other than closed military installations as national emergency centers. 
(e)Transfer of control of closed military installationsIf a closed military installation is designated as a national emergency center, not later than 180 days after the date of designation, the Secretary of Defense shall transfer to the Secretary of Homeland Security administrative jurisdiction over such closed military installation. 
(f)Cooperative agreement for joint use of existing military installationsIf an existing military installation other than a closed military installation is designated as a national emergency center, not later than 180 days after the date of designation, the Secretary of Homeland Security and the Secretary of Defense shall enter into a cooperative agreement to provide for the establishment of the national emergency center. 
(g)Reports 
(1)Preliminary report Not later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting jointly with the Secretary of Defense, shall submit to Congress a report that contains for each designated site— 
(A)an outline of the reasons why the site was selected; 
(B)an outline of the need to construct, repair, or update any existing infrastructure at the site; 
(C)an outline of the need to conduct any necessary environmental clean-up at the site; 
(D)an outline of preliminary plans for the transfer of control of the site from the Secretary of Defense to the Secretary of Homeland Security, if necessary under subsection (e); and 
(E)an outline of preliminary plans for entering into a cooperative agreement for the establishment of a national emergency center at the site, if necessary under subsection (f). 
(2)Update reportNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting jointly with the Secretary of Defense, shall submit to Congress a report that contains for each designated site— 
(A)an update on the information contained in the report as required by paragraph (1); 
(B)an outline of the progress made toward the transfer of control of the site, if necessary under subsection (e); 
(C)an outline of the progress made toward entering a cooperative agreement for the establishment of a national emergency center at the site, if necessary under subsection (f); and 
(D)recommendations regarding any authorizations and appropriations that may be necessary to provide for the establishment of a national emergency center at the site. 
(3)Final reportNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, acting jointly with the Secretary of Defense, shall submit to Congress a report that contains for each designated site— 
(A)finalized information detailing the transfer of control of the site, if necessary under subsection (e); 
(B)the finalized cooperative agreement for the establishment of a national emergency center at the site, if necessary under subsection (f); and 
(C)any additional information pertinent to the establishment of a national emergency center at the site. 
(4)Additional reportsThe Secretary of Homeland Security, acting jointly with the Secretary of Defense, may submit to Congress additional reports as necessary to provide updates on steps being taken to meet the requirements of this Act. 
4.Limitations on statutory constructionThis Act does not affect— 
(1)the authority of the Federal Government to provide emergency or major disaster assistance or to implement any disaster mitigation and response program, including any program authorized by the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or 
(2)the authority of a State or local government to respond to an emergency. 
5.Authorization of appropriationsThere is authorized to be appropriated $180,000,000 for each of fiscal years 2008 and 2009 to carry out this Act. Such funds shall remain available until expended. 
6.DefinitionsIn this Act, the following definitions apply: 
(1)Closed military installationThe term closed military installation means a military installation, or portion thereof, approved for closure or realignment under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) that meet all, or 2 out, of the 3 following requirements: 
(A)Is located in close proximity to a transportation corridor. 
(B)Is located in a State with a high level or threat of disaster related activities. 
(C)Is located near a major metropolitan center. 
(2)EmergencyThe term emergency has the meaning given such term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
(3)Major disasterThe term major disaster has the meaning given such term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
(4)Military installationThe term military installation has the meaning given such term in section 2910 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note). 
 
